SOMERVILLE, J.
— The present bill is filed for the enforcement of a vendor’s lien, the parties defendant being the .heirs of Ray and Thompson, who were vendees of the land, under an order of sale made by the complainant, Randle, in the year 1868, as the administrator of the estate of one Carter, and *285also William B. and Thomas Jones. The two latter defendants are alleged to have been in possession of the land, claiming it adversely, tinder a tax-sale made in the year 1873, several years after the accrual of complainant’s lien. They demurred to the bill on the ground that they were improperly joined as defendants, insisting that the chancery court possessed no jurisdiction to litigate and settle the validity of their claim under the tax-deed. This demurrer was sustained, and a decree rendered on September 3, 1881, dismissing the hill as to them. At an ensuing term of the court, the chancellor rendered another decree, on May 15, 1882, granting the relief prayed as against the other parties to the suit.
This appeal is taken from the last decree, but--the assignments of error are based on the first decree, upon the theory that it was interlocutory and not final in its nature. The motion is now made to strike out these assignments on the ground that the decree of September 3, 1881, was final, and that, more than one year having elapsed since its rendition, it was barred at the time the appeal was taken. This is the first question which is presented by the record for our decision.
It is often said that ■ appellate courts will not undertake to review litigated cases hy piecemeal. It-is the policy of the law to prevent a multiplication of law-suits by the unnecessary splitting up of actions, the encouragement of which tends to a burdensome accumulation of costs, and a vexatious delay of justice. The spirit of our decisions, in full accordance with .this principle, is strongly in favor of the doctrine, that, as a general rule, there can be but.one final decree upon the merits of any one cause, settling the' equities and adjudging the rights of the parties litigant, and that a decree which goes to this extent is final, although the cause is still in progress, and a reference to the register may be necessary in order to ascertain facts for an account between tile parties. — Jones v. Wilson, 54 Ala. 50; Bradford v. Bradley, 37 Ala. 453; Garner v. Prewitt, 32 Ala. 13. It is said by Mr. Freeman that the general rule, recognized by the courts of the United States, and by the courts of most, if not all of the States, is, that “no judgment or decree will be regarded as final, within the meaning of the statutes in reference to appeals, tmless all the issues of law and of fact necessary to be determined were determined, and the case completely disposed of, so fa/r as the coivrt had power to dispose of it.” — Freeman on Judg. (3d Ed.) § 34.' In the case of Martin v. Grow, 28 Texas, 614, it is said : “ When the whole of the matter in controversy is finally disposed of as to all the parties, then there is a final judgment, and not before, from which an appeal or writ of error can be taken.”
*286There are said to be some exceptions to this general rule, where courts refuse to dismiss appeals from judgments, which do not completely dispose of the cases in which they were rendered. These exceptions, if they exist at all, under bur system of equity practice, are based upon the peculiar circumstances of hardship which attend the enforcement of these judgments or decrees, by which the defendants, against whom they are rendered, might be deprived by delay of all benefit to be derived from an appeal at any later stage of the proceedings. — Freeman on Judg. § 35 ; Barnard v. Gibson, 7 How. 650; Trustees v. Greenough, 105 U. S. 527. Whether, in cases of this character, an appeal would lie under our rulings, or the party, whose rights are threatened with irreparable damage by delay, would have a remedy by mandaonus, we have no occasion now to decide. It is manifest that this .case is not of that peculiar class.
We are cited by appellee’s counsel to two or three adjudged cases, holding the doctrine that a decree may be final as to one of several defendants, whose interests are not at all connected with each#/ other, although the cause may still be pending in court as to-the others. Rut these authorities are opposed to what has been considered the uniform practice in this State from the earliest history of^our system of equity jurisprudence, and the doctrine established by them can not be regarded as sound and tenable,dinless, perhaps, in the class of exceptional cases to which we have above alluded.
The motion to strike out the assignments of error must be overruled, the decree of September 3d, 1881, being interlocutory and not final.
It is further insisted, if the assignments of error be permitted to stand, that the demurrer was properly sustained on the ground of misjoinder and multifariousness. The rule as to parties in the present proceeding is obviously analogous to that prevailing in ordinary foreclosure suits. • The general rule, in such cases, is. settled to be, that adverse clairncmts can hot be made parties for the purpose of litigating their title in a court of chancery. “The only proper parties are the mortgagor and mortgagee, and those who have acquired any interests from them subseqoieod to the mortgage. An adverse claimant is a stranger to the mortgage and the estate. His interests can in no way bo affected by the suit, and he,has no interest in it. There being no privity between him and the mortgagee, the latter can not make him a party defendant for the purpose of trying his adverse claim in the foreclosure suit.”' — 2 Jones on Mortgages, § 1440; Banning v. Bradford, 21 Minn. 308 ; s. c. 18 Amer. Rep. 398 ; Dial v. Reynolds, 96 U. S. 340. This rule has been held to include adverse prior encumbrancers also, *287who, it is said, can not be made parties defendant to foreclosure suits, for the purpose of contesting their titles, but only for the purpose of making a sale of the whole title, and of paying off such prior encumbrances from the proceeds of sale. 2 Jones on Mort. § 1439 ; Chamberlain v. Lyell, 3 Mich. 448. But questions involving the priority of lien, as between two or more mortgages executed by the same mortgagor, may property be adjudicated in a foreclosure suit instituted by one of them. 2 Jones on Mort. § 1445. Whether a prior mortgage may not be assailed for fraud, and the prior mortgagee made a party defendant for this purpose, we need not here decide.
This principle is evidently based upon the theory that a court of equity has no jurisdiction to try the validity of mere legal titles, which have no privity of derwaUoh or connection with that of the mortgagor or mortgagee, but is independent of and paramount to it. Hence, in our opinion, it shou'ld be confined to such adverse claims of title as were derived from the mortgagor or mortgagee anterior to the date of the mortgage, or from a stranger either prior or subsequent to such time. The following rule, stated by Chancellor Walworth, seems to have received the general concurrence of the courts, so far as I have been able to discover. In the case of the Eagle Fire Co. v. Lent, 6 Paige, 637, he says : “ So far as mere legal rights are concerned, upon a bill of foreclosure, the only proper parties to the suit are the mortgagor and mortgagee, and those who have acquired rights or interests under them subsequent to the mortgage. And the mortgagee has no right to make one who claims adversely to the title of the mortgagor, and prior to the mor'tgage, a party defendant for the purpose of trying the validity of his adverse claim o'f title in this court.” — Corning v. Smith, 6 N. Y. 82; Chamberlain v. Lyell, 3 Mich. 448; Holcomb v. Holcomb, 2 Barb. (N. Y.) 20; Pelton v. Farmin, 18 Wis. 222; Wright v. Dudley, 8 Mich. 115; Barbour on Parties, 493.
The claim of the demurrants is shown to be based on a tax-title acquired in the year 1873, several years after the sale of the. land, and, therefore', after the creation of complainant’s lien for the purchase-money. The important fact is, that it was not anterior to this date. It may be true that a purchaser at a valid tax-sale acquires not only the interest or right of the owner of the-land to whom it is assessed, but a good title to the land itself, free from the claims of all .persons. — Burroughs on Tax. § 122, p. 346 ; Jones v. Randle, 68 Ala. 258. Yet it can not be assumed that the mortgagor was not the owner of a food and perfect title, in the absence of proof to the contrary. t is very certain also that, as the greater always includes the less, a claimant under a tax-sale, after the excution of a mort*288gage, must claim to hold and own the equity of' redemption as a component part of his tax-title, and to this extent there is a certain privity of title between them referable to the tax proceedings, which are primarily against the owner, who has a right to -appear and defend in the probate court against any judgment of condemnation. Mr. Jones, in his treatise on Mortgages says, that “ one who claims under a tax-title is a proper party, as the claim is made for an interest in the equity of redemption.” — 2 Jones on Mort. §§ 1440,1445. Mr. Blackwell is an authority for the same doctrine. “ It is also held,”' he says in his work on Tax Titles, “ that creditors who have a lien upon land which has been sold for taxes, or who have a right in equity to resort to the land, for the payment of their debts, may file a bill to set aside an illegal tax-sale, and thus dispel any cloud upon the title of their debtor, and remove any obstacle thus created to the enforcement of their lien or right.” — Blackwell on Tax Titles (4th Ed.), *491; Gillett v. Webster, 15 Ohio, 623; O'Brien v. Coulter, 2 Blackf. 421; Branson v. Yancy, 1 Dev. Eq. 77; Horton v. Ingersoll, 13 Mich. 409; Lee v. Ruggles, 62 Ill. 427; Kelsey v. Abbott, 13 Cal. 609. In the case of Johnson As Seats v. Smith's Adm'r, 70 Ala. 108, we held that a bill filed by a vendor to enforce his vendor’s lien for the unpaid purchase-money, was not bad for misjoinder or mnltifariousness, because it sought to redeem the land, and set aside a tax-sale and cancel a certificate of purchase, as a cloud on complainant’s title, the defendant holding the certificate of purchase in that case being also a sub-purchaser-from the original vendee, and it being his duty, therefore, to pay the taxes. The decision is based upon the general rule, that equity, having assumed jurisdiction for the purpose of enforcing a lien, would make it effectual for the purpose of complete relief by removing the cloud on the title as an impediment to the’ enforcement of such lien. The objection of mnltifariousness does not hold “where one general right is claimed by the plaintiff, although the defendants may have separate and distinct rights.” — Dimmock v. Bixby, 20 Pick. 377; Larkins v. Biddle, 21 Ala. 252. Where the object of the suit is single, it is no objection that the different defendants have separate interests in distinct and independent questions, provided they are “ all connected' with a.nd arise out of the single object of the suit.” — Boyd v. Hoyt, 5 Paige, 65. The reason of the rule is that courts of equity are averse to a multiplicity of suits,- and always strive to prevent unnecessary and useless litigation, so far as they can, without, on the other hand, vexing parties with the litigation of questions with which they have no concern. — Fellows v. Fellows, 15 Amer. Dec. pp. 428-29, note.
*289It is our opinion that the demurrants were proper parties defendant to the present bill, and the court erred in sustaining the demurrer and dismissing the bill as to them.
The other questions argued do not properly arise under the demurrer, but have reference to the merits of the case in other aspects, as to which the chancellor has made no ruling.
Reversed and remanded.